DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9: Claim 9 depends on cancelled claim 2.  It appears it should depend on claim 8 and was examined as such. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (“Namai”; US 2012/0074912), in view of Ahmed et al. (“Ahmed”; US 2017/0272023).
Regarding claim 7: Namai discloses an inverter type engine generator (Fig. 1) comprising: 
an alternator (200) having three-phase windings and driven by a rotary motor (300) to generate power; 
a converter (103A) composed of a three-phase rectifying bridge circuit having upper and lower three sets of elements, and converting a three-phase alternating current output from the alternator into a direct current (as shown in Fig. 1); and 
a CPU and a memory coupled to the CPU (Fig. 2), wherein 
the CPU and the memory are configured to perform controlling driving of the elements of the three-phase rectifying bridge circuit so that a direct-current terminal voltage output from the converter becomes a target voltage (paragraph 0122), and 
the upper and lower three sets of elements are configured such that upper elements are configured at least from duty-controllable diode elements (in this case thyristors, paragraph 0122), and lower elements are diodes (as shown in Fig. 1).
Namai does not explicitly disclose the lower elements are configured at least from duty-controllable switching elements having diodes. 
However, Ahmed discloses the lower elements (S4, S5, S6) are configured at least from duty-controllable switching elements having diodes (as shown in Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the lower elements of Namai to include transistors and diodes of Ahmed in order to better control the output of the rectifier. 

Regarding claim 8: Namai modified by Ahmed disclose driving the upper and lower elements, Namai further discloses the CPU and the memory are configured to perform controlling driving of the upper and lower three sets of elements so that the direct-current terminal voltage output from the converter becomes the target voltage (“a predetermined value”, as stated in paragraph 0122).
Regarding claim 9: : Namai modified by Ahmed disclose driving the upper and lower elements, Namai further discloses the CPU and the memory are configured to perform the controlling including comparing a detected value of the direct-current terminal voltage output from the converter with the target voltage, and controls the driving of the upper and lower three sets of elements according to the result of comparison between the detected value and the target voltage (paragraph 0122 – as it drives the rectifier by turning the switchable elements on and off).
Regarding claim 10: : Namai modified by Ahmed disclose driving the upper and lower elements, Namai further discloses the CPU and the memory are configured to perform the controlling including, when the detected value of the direct-current terminal voltage output from the converter is less than the target voltage, turning on the upper duty-controllable diode elements of the upper and lower three sets of elements, and controlling the duty of the lower duty-controllable elements, so that an output voltage of the three-phase rectifying bridge circuit increases by an electromotive force caused by a magnetic energy generated in the three- phase winding (paragraph 0122 – as it drives the rectifier by turning the upper elements on and off, it would inherently turn them on if the voltage needs to be increased). 
Regarding claim 13: Namai modified by Ahmed disclose driving the upper and lower elements, Namai further discloses the CPU and the memory are configured to perform the controlling including, when the detected value of the direct-current current terminal voltage exceeds the target voltage, turning off the lower duty-controllable switching elements of the upper and lower three sets of elements and controls the duty of the upper duty-controllable diode elements, so that an output voltage of the three-phase rectifying bridge circuit is reduced (paragraph 0122 – as it drives the rectifier by turning the upper elements on and off, it would inherently turn them off if the voltage needs to be decreased).
Regarding claim 14: Namai discloses the upper duty-controllable elements are diode elements (in that a thyristor is a controllable diode).
Regarding claim 15: Namai modified by Ahmed disclose driving the upper and lower elements, Ahmed further discloses the lower duty-controllable switching elements are Field Effect Transistors, diodes connected in parallel with Integrated Gate Bipolar Transistors, or diodes connected in parallel with transistors (as shown in Fig. 1).
Regarding claim 16: Namai disclose the rotary motor includes a general-purpose engine or an electric motor (in this case, general purpose engine 200). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, and 7 of U.S. Patent No. 11,316,457. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Claim 7 of the instant application is broader than, but taught by claim 1 of the patent.
Claim 8 of the instant application is broader than, but taught by claim 2 of the patent.
Claim 9 of the instant application is taught by claim 2 of the patent.
Claim 11 of the instant application is broader than, but taught by claim 1 of the patent.
Claim 12 of the instant application is broader than, but taught by claim 3 of the patent.
Claim 13 of the instant application is broader than, but taught by claim 1 of the patent.
Claim 14 of the instant application is broader than, but taught by claim 1 of the patent.
Claim 15 of the instant application is taught by claim 6 of the patent.
Claim 16 of the instant application is taught by claim 7 of the patent.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the generator of claim 11, specifically comprising:
varying the duty for turning on the lower duty-controllable switching elements in accordance with the deviation between the target voltage and the detected value so as to bring the detected value closer to the target voltage, when the detected value of the direct-current terminal voltage output from the converter is less than the target voltage, in the context of the other components in the claim. 
Regarding claim 12: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the generator of claim 12, specifically comprising:
a detection circuit configured to detect a phase and a zero cross of the three-phase alternating current output from the alternator, wherein the controlling includes controlling the duty of the lower duty-controllable switching elements based on the phase and the zero cross detected by the detection circuit, in the context of the other components in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832